﻿Mr. President, my country's delegation is proud to see you presiding over the current session of the General Assembly at a time when there is a pressing need for wisdom, skill and experience for which you have been known throughout your long diplomatic career. You represent Saudi Arabia, a country with which we are bound by ties of brotherhood, neighbourhood and common destiny and with which we share values of history, heritage, and the lofty principles of Islam. We are confident that you will conduct the work of this session with the competence and objectivity to which all Members of the Organisation are looking forward at this crucial juncture in history.
We commend the role played by the Foreign Minister of Malta, particularly his untiring endeavours to reform the organisational structure of the General Assembly during his presidency of the forty-fifth session. We hope that the efforts he exerted will continue.
After 10 years of service in this prominent international post, during which the United Nations has witnessed momentous events, the world must feel proud of the role played by the Secretary-General, Mr. Javier Perez de Cuellar. His dedication to the purposes and principles of the Charter and his continued efforts for peace have placed the United Nations at the centre of world events as an effective forum with moral and political weight.
This session convenes in the wake of a series of events which followed upon the heels of each other, and which led to radical changes in the ideological and political maps of many countries of the world. Some of those events, indeed most of them, took place suddenly and at a rapid pace, and as such, as the Secretary-General said in his annual report on the work of the Organization, they mark "a great turning point in history". (A/46/1, p. 2)
One of the most significant of those events was the disappearance of the system of polarisation associated with the cold war that plagued the world order since the inception of the United Nations. That polarization led at times to the brink of confrontation between the two super-Powers.
The ending of that polarization brought to an end the cold war with its military alliances and a policy of nuclear deterrence which was fraught with the risk of the mass annihilation of our globe. The changes in the ideological and political map of some countries of the world have been accompanied by, and resulted in, similar drastic changes in the relationships between the major Powers themselves as well as in their method of dealing with the existing hotbeds of conflict in many countries. Their approach is now based on cooperation rather than confrontation, on resolving regional conflicts rather than on fanning their flames, and on ending disputes rather than broadening their range. It is cooperation aimed at establishing international peace and security, and an alliance whose purpose is the repulsion of aggression and respect for the rights of countries to sovereignty and independence.
It was only natural that such positive developments should be reflected in the United Nations itself and the role entrusted to it. In this context, my country has supported the active role undertaken by the world Organization during the last two years in combating acts of aggression and in implementing the wide-ranging peace plans in many regions and countries. That role was a natural product of the new changes on the international scene and it corresponds fully with the mandate originally entrusted to the international Organization. It is the role that the United Nations should have played, had it not been for the cold war circumstances which precluded it.
While we welcome those positive changes, we in the United Arab Emirates hope that excessive optimism will not make us forget or overlook the basic facts, namely that the world is still replete with hotbeds of tension that could erupt at any moment.
The new world order faced immediate challenges and hard tests, foremost among which was the Iraqi aggression against the State of Kuwait, as well as other events that have occurred in other areas of the world in the course of the past year. Those events serve as a reminder of the imperative to apply and adhere to international legality, particularly to implement fully Security Council resolutions on all issues without any discrimination between one problem or the other. It is imperative to address the hotbeds of tension and to confront them with promptness and effectiveness.
We seize this opportunity to extend our congratulations to the Government and people of the sisterly State of Kuwait on recovering its sovereignty and dislodging the occupiers of its land. We also congratulate the countries of the world on their solidarity and cooperation which played a major role in overcoming aggression and standing firm against the injustice meted out by the aggressor. We thank all the countries that participated with us materially, politically and morally in liberating Kuwait and ending aggression against the countries of the region.
This year's admission of seven countries to membership in the world Organization is a vivid expression of the success and progress the world has attained in its pursuit of peace. We avail ourselves of this opportunity to welcome the Republic of Korea, the Democratic People's Republic of Korea, the Marshall Islands and Micronesia. We also extend special congratulations to Latvia, Estonia and Lithuania on regaining their independence and on their

accession to the membership of this Organisation. My delegation will be happy to cooperate with them bilaterally and multilaterally in achieving the objectives of the Charter.
The crisis of the Iraqi aggression against, and occupation of Kuwait, ended with Kuwait's restoration of its sovereignty. However, the lessons drawn from that crisis will remain on the record of the political history of our region, which has always sought peace and stability. Our position in respect of that crisis was to uphold the rule of law, right and justice as well as standing by the inalienable right to self-defence against injustice and aggression.
The Iraqi regime miscalculated events and was driven by grudge, greed and aggression. Together with other countries, we tried to spare the region, and the people and land of Iraq, the calamities and consequences of war. International attempts to persuade Iraq to withdraw peacefully continued for over six months, but the Iraqi regime persisted in its aggression, leaving no other means but force.
During those long months, the Kuwaiti people, under the yoke of occupation, were subjected to torture. Others Kuwaitis were scattered all around the world, enduring the humiliation of exile. The Iraqi regime was not content with all that: it also practised various types of blackmail, including hostage-taking, thus causing anguish to thousands of families.
Today, while Kuwait has regained its sovereignty and resumed its role in the international community, the dire effects of that aggression are still palpable. It is evident that as a result crimes against humanity were committed, especially environmental crimes, where the Iraqi occupation forces pumped oil into the Gulf in order to destroy marine life in that vital waterway. The deliberate crime of setting fire to Kuwait's oil wells remains living proof of the recklessness with which that regime's aggression was imbued.
We applaud the efforts that were, and continue to be exerted by the Government of Kuwait to check the environmental devastation that resulted from the aggression. The Iraqi regime is fully responsible for the destruction of wealth and the wastage of resources resulting from its aggression.
Iraq's continuing detention of thousands of Kuwaiti citizens is a flagrant example of that regime's brutality, of its persistence in violating covenants and obligations and of its defiance of the international will.
My country wishes to see the relevant Security Council resolutions fully implemented in order to ensure that aggression will not recur. In cooperation with fraternal and friendly countries, we in the region seek to set up a mechanism to maintain security and stability, and make the Gulf a safe haven once again. We look forward to the support and cooperation of all of you to attain this lofty goal.
In our tireless endeavour to establish peace and maintain security in the Gulf, we cannot but admit that the security of the Middle East is an integral whole, and is linked to the causes and nature of conflicts in that region, which have been going on for five decades. Right from the outset, we realized that the delicate sensitivity that characterizes regional and international rivalries in the Middle East would inevitably lead to instability, and that it is difficult to separate the security of any one country or group of countries from the region's overall security.
We are pleased with the increasing international recognition of this fact, especially in light of the recent changes on the international scene, because people are now becoming convinced that there is a need to deal expeditiously and effectively with the principal conflict in the Middle East and with the core issue, the Palestinian question. We are hopeful that the current initiative by the American administration will succeed in convening the peace conference.
We believe that making peace will primarily depend on a continuing effort and on overcoming the obstacles Israel is still putting in the way of those endeavours, particularly its continuing building of settlements, which runs counter to the substance of the peace process and to Security Council resolutions 242 (1967) and 338 (1973), which call for the implementation of the principle of land for peace to be applied. Also, Israel has laid down stringent conditions regarding Palestinian representation, the status of Jerusalem and the United Nations role in that conference. The only aim of those conditions is to abort efforts to convene the conference so that Israel can shirk its responsibilities as an occupying Power and deny the Palestinian people the exercise of their right to self-determination.
It is therefore imperative for the fundamental principles for making peace to be affirmed; foremost of these is Israeli withdrawal from all the occupied Arab territories, including Jerusalem, and the right of the Palestinian people to self-determination, including the establishment of their own independent state on their national soil.
In this respect, my delegation commends the recent resolutions adopted by the Palestine National Council. Those resolutions are a manifest expression of the Palestinian desire to respond with the present peace endeavours. We hope that this position will meet the appropriate response from all the parties concerned.
We welcome and support the efforts by the Lebanese Government to extend its sovereignty to all the territory of Lebanon. The President of Lebanon emphasised, in his statement before the General Assembly last week, the need
to implement Security Council resolution 425 (1978), which provides for the withdrawal of Israeli forces from all occupied Lebanese territory, especially now that the legitimate authority has been able to restore tranquillity and exercise its jurisdiction in all other areas of Lebanon.
For our part, we call on the international community, as represented by the Security Council, to implement that resolution. We also call upon all countries capable of extending a helping hand to do so, so that Lebanon can recover and reconstruct what the war has destroyed. We in the United Arab Emirates are fully willing to play our part in that endeavour, in cooperation with fraternal and friendly countries.
In South Africa, some aspects of the apartheid system have been abolished. These are the Group Areas Act, the Population Registration Act and the Land Acts. While commending the abrogation of those laws, we note that the very basis of the apartheid system itself still exists. Moreover, many other laws that entrench that system have yet to be abrogated.
Political stability and the continuation of international detente and cooperation are contingent upon the international order's ability to ride out the economic recession that continues to be a hurdle that blocks the entry of many of the world's peoples and countries upon the stage of economic development. A quick review of the performance of the world economy shows the size of the difficulties which face the economies of the developing countries as a result of the imbalance in the terms of trade, the debt crisis, the deteriorating prices of primary commodities and protectionism; also to be considered are the obstacles placed by some industrialised nations in the way of developing countries' exports, their monopolisation of modern technology and their marginalisation of the developing countries' role in the world economy.
These short-sighted policies contribute significantly to the obstruction of development programmes, which suffer from a shortage of resources and manpower, and are thus conducive to the intensification of economic and social crises. Though we realistically admit that the developing countries themselves bear the responsibility of removing those hurdles, we must admit also that the present international economic order is governed by a set of conditions that frustrate every effort made by those countries, which find themselves hemmed in by conditions and circumstances that are hard to cope with. Hence, the major economic powers have a significant role to play in supporting the efforts of those countries to create a more appropriate international economic climate.
The North-South dialogue, which has to be resumed, still constitutes the necessary starting point. The halting of that dialogue, regardless of the reasons for it, wasted precious time and opportunities for international development efforts, and we maintain that efforts must be renewed under the new set of International circumstances and conditions.
In that regard, the United Nations Conference on Environment and Development, to be held in Brazil next year, la a unique and auspicious opportunity for the world community to agree on a new agenda for comprehensive and sustainable international development in the interest of all mankind.
Among the basic lessons to be drawn from the Gulf crisis is the potential for devastation brought about by the acquisition of arms in general and weapons of mass destruction in particular. We all know the horror that could result from the use of such weapons in a highly volatile and extremely sensitive region.
My country has always been in favour of freeing the Middle East from weapons of mass destruction. We support the initiatives and efforts aimed at the prevention of producing, acquiring and stockpiling such weapons, and the destruction of those in stock.
The Israeli military arsenal, with its massive stockpiles of nuclear and chemical weapons still poses a real threat to stability and the prospects of making peace. Events have taught us that the acquisition of a certain weapon by any party provides the justification for others to acquire it. And when possession of such weapons by a State is associated with a policy of aggression, the danger is compounded. We therefore call for speedy action towards instituting the necessary procedures to eliminate such weapons.
On the international level, we welcome the agreements that have been made on arms reduction in Europe, the elimination of stocks of chemical weapons as well as long-range missiles. We hope that efforts and negotiations will continue towards freeing all areas of the world from weapons of mass destruction, and we welcome the recent agreement between Brazil and Argentina in this regard.
It is particularly appropriate to applaud the historic initiative taken a few days ago by the President of the United States, in which he announced the removal and elimination of all short-range nuclear weapons on land and sea in Europe and Asia. This initiative is a very advanced step in the process of disarmament and in mutual confidence-building.
The world, which has been able during the last few years to overcome many of the political problems that darkened international relations since the end of World War II and to solve many regional problems, must face up at this juncture to many newly emerging problems, particularly those of the grave degradation of the environment, worsening drug-trafficking and abuse, the problems of human rights and the attainment of social, economic and political justice in many societies.
Mankind should be the focus of our attention, since man is the means of development and the beneficiary of stability. Man's civil rights cannot be separated from his political rights, foremost of which are the right to self-determination and the right of all nations and peoples to enjoy respect for their heritage and culture. The end result of all this is the establishment of international cooperation on the basis of mutual respect in order to achieve well-being and prosperity for all mankind.
